Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
                                               Status of the Application
1. Claims 154-183 are pending and considered for examination. Claims 1-153 were canceled.
                                                           Priority
2. This application filed on February 12, 2020 claims priority benefit to US 62/804,644 filed on February 12, 2019.
Claim Rejections - 35 USC § 112
3.    The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A.   Claims 154-183 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Preamble of claim 154 recites a method for processing a nucleic acid sample and the method steps do not require said nucleic acid sample. The meets and bounds of the claims are unclear and indefinite because it is not clear what is being processed. The 
B.  Claims 178-179 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 178-179 recite step (e). The meets and bound of the claims are unclear and indefinite. It is unclear what the limitation (step (e)) is referring to because claim 154 upon which the instant claims depend lacks support for step (e).
Nonstatutory Double Patenting
4.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/guidance/eTD-info-I.jsp. 
Claims 154-183 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,927,370 (hereafter the ‘370). An obviousness-type double patenting rejection is appropriate where the conflicting 
5.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 154-183 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belhocine et al. (US 2018/0340171).
Belhocine et al. teach a method of claim 154, 175, 178, for processing a nucleic acid sample, comprising: a) providing a biological particle comprising a deoxyribonucleic acid (DNA) molecule and a ribonucleic acid (RNA) molecule within a partition among a plurality of partitions (droplets), wherein said partition comprises a first nucleic acid barcode molecule and a second nucleic acid barcode molecule, wherein said first nucleic acid barcode molecule and said second nucleic acid barcode molecule comprise a common barcode sequence (capture sequence, promoter sequence or common sequence) and wherein said DNA molecule comprises a first hairpin moiety at a first end and a second hairpin moiety at a second end (see entire document, eg. para 0322-0328, 252-0259, 0292-0297: indicating Y-adaptor or forked adaptor (barcode) having common sequence para 0008-0025);
b) within said partition, generating (i) a first barcoded nucleic acid product from said DNA molecule and said first nucleic acid barcode molecule and (ii) a second barcoded nucleic acid product from said RNA molecule and said second nucleic acid barcode molecule, wherein said first barcoded nucleic acid product and said second 
c) recovering said first barcoded nucleic acid product and said second barcoded
nucleic acid product from said partition see entire document, eg. para 0322-0328, 0252-0259, 0922-0297, para 0008-0025); and 
         d) using (i) said first barcoded nucleic acid product to generate a first plurality of amplification products and (ii) said second barcoded nucleic acid product to generate a second plurality of amplification products (see entire document, eg.  para 0322-0328, 0252-0259, 0292-0297, para 0008-0025).
      With reference to claim 155, Belhocine et al. teach said biological particle is a cell, cell bead, or cell nucleus (see entire document, eg. para 0016-0025, para 0314-0328).
      With reference to claim 156, Belhocine et al. teach that the method further comprising lysing or permeabilizing said biological particle within said partition to provide access to said DNA molecule and said RNA molecule therein see entire document, eg. para 0322-0328).
   With reference to claim 157-160, Belhocine et al. teach that the method further comprising, prior to (a), processing an open chromatin structure of said nucleic acid sample with a transposase to yield said DNA molecule wherein said transposase is included in a transposase-nucleic acid complex that comprises (i) a first nucleic acid molecule comprising a first transposon end sequence and a first sequencing primer or portion thereof, or a complement thereof and (ii) a second nucleic acid molecule comprising a second transposon end sequence and a second sequencing primer or 
      With reference to claims 161-163, 165, Belhocine et al. teach that wherein (b) comprises subjecting said DNA molecule to conditions sufficient to hybridize said first nucleic acid barcode molecule to said DNA molecule, further comprising (i) extending said first nucleic acid barcode molecule hybridized to said DNA molecule and (ii) ligating said first nucleic acid barcode molecule to said DNA molecule to generate said first barcoded nucleic acid product and ligating said first nucleic acid barcode molecule to said DNA molecule; said DNA molecule comprises one or more gaps, and further comprising, prior to (c), subjecting said DNA molecule to an extension process to fill said one or more gaps (see entire document, eg. para 0014-0016, 0252-0259, 0292-0297). 
   With reference to claims 164, 166,  Belhocine et al. teach that said first nucleic acid barcode molecule comprises a flow cell sequence, or complement thereof; a barcode sequence; a unique molecular identifier sequence; or a combination thereof and said second nucleic acid barcode molecule comprises a unique molecular identifier sequence, a barcode sequence, a sequencing primer or portion thereof, or a combination thereof (see entire document, eg. 0017-0026). 

    With reference to claims 171-174, Belhocine et al. teach that the method of claim further comprising contacting said cDNA molecule with a template-switching oligonucleotide under conditions sufficient to hybridize said template-switching oligonucleotide to said cDNA molecule, wherein said template-switching oligonucleotide hybridizes to said additional sequence of said cDNA molecule, extending said cDNA molecule to generate an extended cDNA molecule, which extended cDNA molecule comprises sequences complementary to sequences of said template-switching oligonucleotide  wherein said template-switching oligonucleotide is said second nucleic acid barcode molecule, and wherein said extended cDNA molecule is said second barcoded nucleic acid product wherein said template-switching oligonucleotide comprises a sequencing primer or portion thereof, or complement thereof; a unique molecular identifier sequence, or complement thereof; or a combination thereof  (see entire document, eg. para 0024-0034, 0184, 0327).
   With reference to claims 176-177, Belhocine et al. teach that said partition is a droplet among a plurality of droplets, wherein said partition is a droplet and wherein (c) 
   With reference to claims 179-183, Belhocine et al. teach that attaching one or more flow cell sequences to said first barcoded nucleic acid product or said second barcoded nucleic acid product, or a derivative thereof, wherein said first nucleic acid barcode molecule and said second nucleic acid barcode molecule are coupled to a bead wherein said bead is a gel bead wherein said first nucleic acid barcode molecule is coupled to said bead via a first labile moiety and said second nucleic acid barcode molecule is coupled to said bead via a second labile moiety, wherein said first nucleic acid barcode molecule and said second nucleic acid barcode molecule are releasably coupled to said bead (see entire document, eg. para 0017-0030, para 0161). For all the above, the claims are anticipated.
                                                        Conclusion
           No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair-my. uspto. gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637